DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT
                                 July Term 2014

                        TIFFANY JAMES BROWN,
                              Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                 No. 4D13-2687

                                 [July 30, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Robert E. Belanger,
Judge; L.T. Case No. 472009CF000143A.

   Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public
Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Affirmed. This affirmance is without prejudice to appellant’s right to
file a facially sufficient rule 3.850 motion within sixty (60) days of the date
of this opinion.

DAMOORGIAN, C.J., MAY and FORST, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.